ORDER
This matter have been duly presented pursuant to Rule 1:20-10(b), following the granting of a motion for discipline by consent in DRB 13-184 of PAUL J. URBANIA of SHREWSBURY, who was admitted to the bar of this State in 1984;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(a) (failure to hold funds of third persons separate from the lawyer’s own property), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the parties having agreed that respondent’s conduct violated RPC 1.15(a), RPC 1.15(d) and Rule 1:201-6, and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2012-0413E;
And the Disciplinary Review Board having further determined that respondent should be required to submit to the Office of *158Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20 — 16(e);
And the parties having consented to the reporting condition required by the Disciplinary Review Board;
And good cause appearing;
It is ORDERED that PAUL J. URBANIA of SHREWSBURY is hereby censured; and it is further
ORDERED that PAUL J. URBANIA shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts on a quarterly basis for a period of two years and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.